Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James M. Burke on 04/22/22.
The application has been amended as follows: 
Claim 76 has been amended to read:
--“A system for an implantable delivery device, the system comprising: 
a first encapsulation device and a second encapsulation device; 
wherein the first encapsulation device comprising a channel operable to deliver fluid to an interior of the first encapsulation device, a lumen at least partially encapsulating the channel, and a vascularization membrane at least partially encapsulating the lumen; 
wherein the second encapsulation device comprising a channel operable to deliver fluid to an interior of the second encapsulation device, a lumen at least partially encapsulating the channel, and a vascularization membrane at least partially encapsulating the lumen; 
wherein the first encapsulation device is stacked atop and connected to the second encapsulation device by first and second connecting components with space provided between the first and second connecting components to allow for vasculature to grow between the first and second encapsulation devices; and
wherein the first and second connecting components secure the first encapsulation device and the second encapsulation device and prevent sliding of the devices relative to one another.”--

	Claims 84-95, 97 and 98 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Jensen et al. and So et al., do not teach an implantable device comprises encapsulation layers stacked atop each other and secured by multiple connecting components that are spaced apart to allow for vascularization between the encapsulation layers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 76, 78-83, 96 and 99 are allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606. The examiner can normally be reached Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN T TRAN/Primary Examiner, Art Unit 1615